


110 HR 6136 IH: To amend the Clean Air Act to authorize the President to

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6136
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Burgess (for
			 himself, Mr. Barton of Texas,
			 Mr. Upton,
			 Mr. Deal of Georgia,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Radanovich,
			 Mr. Pitts,
			 Mrs. Bono Mack,
			 Mr. Walden of Oregon,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to authorize the President to
		  waive any requirement for an applicable volume of renewable fuels if he finds
		  that the applicable volume is not technologically feasible or that the fuel
		  concerned is not commercially available in the required
		  volume.
	
	
		1.Presidential waiver
			 authoritySection
			 211(o)(8)(D)(i) of the Clean Air Act (42 U.S.C. 7545(o)(8)(D)(i) is amended to
			 read as follows:
			
				(i)Authority of
				PresidentThe President may
				waive, in whole or in part, the applicable volume requirement for any fuel
				specified in any table in paragraph (2)(B) in any calendar year after 2007
				through the calendar year 2022 if he finds that complying with such requirement
				in that year is not technologically feasible or that the fuel concerned is not
				commercially available in the required volume for that
				year.
				.
		
